Title: From Thomas Jefferson to Thomas Mann Randolph, 12 March 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


            Dear Sir
              Washington Mar. 12. 1802.
            I recieved two days ago your favor of the 6th. and am very glad you made to me a full communication of your intentions, as I feel no resources within myself or without which could have supported me under the idea of separation which popular report might have brought to me. how far the enterprize may be adviseable, I am not qualified to judge; nor am I able to give you much information on the subject. had we not unfortunately lost mr Hunter, the Missisipi representative who died yesterday, I expected to have got minute information. I know that cotton is the most profitable production of the US. and that the Missisipi territory is well adapted to it. it is said a labourer there will make 300. D. worth a year. we know their exports the last year (of all articles, but the chief of which was cotton) amounted to 700,000. D. which is 200. D. for every laborer, their whole population being but 8000. souls. the distance from Charlottesville by land to the Natchez is about 1400. miles, of which 600. miles is through the Indian country & uninhabited. the Missisipi territory extends about 100. miles on the river, & 20. miles back from it: and such is the soreness of the Indians, as to the alienation of their lands, that I think there is little prospect of obtaining any more for a great number of years; never indeed till they become agricultural, and find they have more than they can cultivate. every thing has been tried with the Chickasaws, the most friendly nation to us, and not even the space to set a house of entertainment on the road can be obtained from them on any conditions. the Choctaws who surround the Missipi territory, can bring 8000. warriors into the field: the probability is that our settlement could not bring 800. white men, to meet them, & would leave 800. black men in their fields uncontrouled; and it is 600. miles from any settled country of the US. it is moreover a frontier, and Louisiana (includg. N. Orleans) shortly to be possessed by the most turbulent spirits of the French army, whom Bonaparte has provided that country to get rid of, and who will soon have the Indians entirely at their beck. under these circumstances I have long considered this little helpless speck of a settlement, thrown off at such a distance from support and in the very teeth of powerful nations, as in the most tremendous situation which can be imagined. Kentucky would be their speediest support, because, tho 1000. miles off, yet they would descend by water: but not till the blow would be struck. should you prefer it, you can pass through Kentucky to Louisville, 500. miles by land from Charlottesville and thence go on by water 1100. miles to the Natchez. I am told it is unsafe for strangers to go into that climate till the fall: that even in April, the season you propose to go those not accustomed to it are apt to be taken sick. we have information that we lose 400. boatmen & seamen every year on that river by disease. if the French get possession of N. Orleans & their present government continues, which is unequivocally hostile to a republican administration of this, I shall consider the commerce of the Missipi as held by a most precarious tenure.  Attending to the importance of this enterprize on your future affairs, and believing as I do that something of the kind is practicable & adviseable, I should think it prudent to take a comparative view of the circumstances under which other places offer themselves with a view to the same rich culture. Georgia certainly presents itself under some very advantageous aspects. the latitude is the same. the culture at least as productive; lands proper for it cheaper & indefinite in quantity; the climate healthier; the country strong, growing stronger and never to be in danger; it’s commerce not dependant on the will of any foreign nation; the cotton worth more there than at N. Orleans, on account of the bad navigation of the gulph: from Charlottesville to Savannah not more than 600. miles through a thick settled country, and a stage to be immediately set up by the public for carrying the mail from Petersburg to Georgia in 10. or perhaps 8. days. the run too from Richmond round by sea quite trifling and peculiarly convenient for carrying your slaves; a country almost made up of Virginians, where you will find numbers of trustworthy friends, and where your resources in Virginia may be as well commanded as if they were on the spot, and those which the success of your enterprize may create in Georgia be as negociable at Richmond as at Savanna. you may visit your possessions in Georgia spring & fall with greater ease & much less danger to your health than you could the Missisipi territory once in half a dozen years. in fact I should be delighted to own a cotton estate in Georgia, & go and pass every winter under the orange trees of that country. within 3. years from this time the stages will pass from Richmond to Georgia in 6. days; as we mean to endeavor to make all the principal mails travel 100. miles the 24. hours. I wish you to give this alternative a fair & unprejudiced consideration in comparison with that of the Missisipi territory, &, on account of the risk of health of a spring journey to the latter, to consider whether your spring journey had not better be to Georgia, where if your expectations are disappointed you can then visit the Missi. early enough in the fall to order from thence by post the removal of your slaves (proper arrangemts being made at home for that previous to your departure) and meet them on the way & conduct them to the territory quite in time to begin the crop of the ensuing year. but I am very much of opinion you will find in Georgia every advantage existing in the Missipi territory, and many important ones which do not exist there. I am not sure I should not be willing to join myself in the Southern enterprize as to such of my negroes as could be persuaded to it, as I could replace families with Craven by the purchase of men alone equivalent for his purposes.—I recieved last night the inclosed pamphlet, which as it relates to the subject on which you had asked my information, I forward it to you. I shall hope that during your absence Martha & the family will come & stay here. my tenderest love to her and kisses to the dear children. affection and respect to yourself.
            Th: Jefferson
            
              P.S. within 3. years we can go to Georgia with as little inconvenience as we now can to Bedford, & the resources there are now as commandable as those of Bedford.
              P.S. Mar. 13. since writing the preceding, I have conversed with mr Baldwin & Genl. Jackson of Georgia. they say that a labourer tends 5. acres of cotton a year: that a little below Augusta, Cotton lands are from 11/2 to 6, 8, or 10. D. the acre. that on the seacoast & in the sea-islands they are sometimes as high as 20. D. but the country there is unhealthy, whereas when you approach Augusta, it becomes hilly & healthy. they say that Sibbald’s lands are really pine barrens, not to be meddled with, because they produce nothing; they are called Turkey lands, because they are so sandy you may track a turkey in them. but that there is a vast extent of pine lands with a mixture of other growth that are excellent for cotton, & cheap because of their immense quantity & the novelty of the demand for them. they say that 500. D. a hand is talked of by many: but they consider 300. D. as what may be calculated on. they affirm that there is not a single circumstance in which Georgia has not the advantage of the Missisipi. they suppose the difference of produce to be as 5. to 3. that the Missisipi territory is not the true cotton soil. it is too rich & loamy, tho’ it produces it in a profitable quantity. I shall see mr Milledge who lives at Augusta, and will be able to give me more particular information which I will forward by the next post.
            
          